I agree that the judgment in this case ought to be reversed without awarding a new trial, because the plaintiff was guilty of negligence which directly contributed to producing the injury he sustained; but I do not agree that the defendant is chargeable with any negligence at all.
The only evidence adduced and relied on to convict the defendant of negligence is that which shows that a whistle was blown directly on an over-head crossing of a public highway. The railroad is some eighty feet above the highway. Now, this blowing of the whistle was, if negligence at all, either negligence in se, or it was negligence because of some other circumstances which made it so. If the blowing of the whistle over the crossing was negligence in se, then the servants of the company were guilty of negligence when they blew it; but if the blowing of the whistle at that point was not negligence inse then something more than the mere blowing of it was necessary to make out an act of negligence. This was not a grade crossing, and the case differs in that respect from Hogeland's case,66 Md. 149. Neither the first nor the second signals given by the whistle were given as a warning of the approach of a train to the crossing. The first blast, sounded some distance away from the crossing, was intended to attract the attention of the signal-man in the signal-tower. When the signal-man was thus apprised of the approach of the train, it became his *Page 357 
duty, if the block ahead of the approaching train or the track on the bridge was clear, to give the proper signal advising the engine-man that it was safe to advance or if the contrary conditions existed warning him to stop; and it then became the duty of the engine-man to sound two sharp whistles so as to apprise the signal-man that the tower-signal had been seen by the engine-man. This rule is an absolutely necessary one in the operation of a railroad, especially at a place like the one in question. On the bridge over the Susquehanna River there is but a single track, whilst the road on each side is a double-track road. Trains going in both directions — that is from Baltimore to Philadelphia, and from Philadelphia to Baltimore — must pass over this single track on the bridge. It would be reckless madness if no rule existed requiring the approach of a train, in either direction, to take this single track, to be signalled to the tower-man who controls the switches, and requiring the engine-man to notify the tower-man that the signal of the latter had been seen by the former. In the absence of a rule providing that the engine-man must call for a signal, that the tower-man must display a signal, and then that the engine-man must give notice that he had seen the signal, it is perfectly apparent that collisions on this single track, or beyond it on the double tracks, and a consequent appalling loss of life would be constantly imminent and would frequently occur. The rule, therefore, is not only reasonable but necessary. Being necessary it was one which the company had the right to adopt and the adoption of it was therefore lawful. A signal given in obedience to such a rule cannot be negligence in se, for a rightful act, unless wrongfully done, cannot be a negligent act. If, then, the right to sound the whistle existed, the mere sounding of it was not wrongful, but the wrongful sounding of it would be the wrongful doing of an act which the company had the right to do rightfully; and this wrongful doing of a rightful act would be negligence. Hence, it is obvious that it is not the bare act itself, but a condition back of the act which *Page 358 
constitutes the negligence. The act, therefore, is not negligencein se. If the conditions exist which make it negligence then it would be a negligent act; if they do not exist then it would not be negligence.
Now, the plaintiff must both allege and prove that the defendant had been guilty of negligence. He must, therefore, prove the existence of the conditions which make the act relied on as negligence a negligent act, or he fails to prove negligence. And he fails to prove negligence because he simply proves, if he proves no more than the act itself, an act which may or may not be negligence, as undisclosed circumstances may make it. But it may be retorted that the blowing of the whistleover the crossing was negligence because ordinarily it was blown somewhere else. That if it had been blown before reaching the crossing or after passing it there would have been no accident. Thus the place of the blowing is relied on as the circumstance to show that the act of blowing was negligence. But this would beg the question. The necessity for the blowing and not the place where blown must determine, in a case like this, whether the blowing was rightful or wrongful. If there wasno necessity for blowing over the crossing and an injury was likely to result from a blowing at that point, then blowing there was negligence. If there was a necessity for blowing there, then the fact of blowing was not negligence even though an injury did happen. To prove negligence, then, it was incumbent on the plaintiff to show not only the blowing over the crossing, but that there was no necessity for the blowing at that point. This must be so unless the burden is on the defendant to show that there was no negligence, instead of the burden being on the plaintiff to show that there was negligence. The difficulty of proving negligence by proving that there was no necessity for the doing of the act alleged to be negligent is no reason for exempting the plaintiff from supplying the proof or for casting on the defendant the duty to show that there was no negligence. Now, there was not a particle of evidence introduced *Page 359 
to show that there was no necessity for the whistle being sounded just where it was sounded, except the fact that ordinarily it had been sounded before or after crossing the highway. That such had been usually the course may be conceded, and yet the question as to whether it was necessary that the signal should be sounded where it was sounded remains unanswered. The fact that usually the whistle had been blown before or after passing the crossing by no means proves that it never had been blown there before, or that upon this occasion it was not necessary to blow it at that point. In the nature of things no precise, definite place for sounding the whistle to indicate that the tower-signal has been seen, can possibly be prescribed, because the place where the engine may happen to be when the tower-signal is exposed will necessarily vary. The rapidity of the train and the promptness with which the signal is displayed must be considered; and the promptness with which the signal is displayed may often depend upon whether the next succeeding block beyond the tower is clear of trains. A fixed whistling-post might and probably would be frequently passed before the tower-signal could be given; or it might not be reached when the signal was displayed. There are so many contingencies which arise in the practical operation of a railroad that it seems to me there can be only one effective rule on this subject, and that is the one in force, viz., that upon the display of the tower-signal the answer shall be given by the engine-man. The whole surroundings create a condition which cannot have relation to points of space or matters of distance, but can only relate to successions of interdependent acts.
It is thus quite evident that a blowing over the highway may not be negligence even if usually there was no blowing there. But if you say it was negligence to blow there unless the defendant shows that there was a necessity for blowing there, I answer that you then invert the rule of law as to the burden of proof and you cast upon the defendant the duty to show that there was no
negligence, though the *Page 360 
settled doctrine in these cases is that the plaintiff must show that there was negligence; and he obviously does not show it by proving a fact which may or may not be negligence, and which, therefore, until explained by him, is absolutely neutral. If an act may or may not be negligent, as surrounding circumstances make it the one or the other, it is clearly incumbent on the person relying on it as negligence, to show the facts which make it what it is alleged to be and what it must be to support a recovery. This was not done, for nothing was proved on this branch of the case but the fact that the whistle was blown over the crossing and the further fact that usually the signal was given elsewhere; and so it seems to me the plaintiff failed to prove that the defendant had been guilty of negligence in sounding the whistle over the crossing.
(Filed June 22d 1900.)